Citation Nr: 1610912	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an unspecified respiratory condition.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia.  Jurisdiction is currently with the RO in Roanoke, Virginia. 

Although the Veteran had initially requested a Central Office hearing in July 2013, in September 2013, he indicated that he did not want to present hearing testimony in support of his appeal.  This request is now considered withdrawn.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record does not reveal that the Veteran has a current diagnosis of any respiratory condition.






CONCLUSION OF LAW

The criteria for service connection for an unspecified respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in October 2007 advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  While the December 2014 supplemental statement of the case shows that additional VA treatment records dated from September 2014 to November 2014 were reviewed, the Board finds that a remand to obtain these records is unnecessary because there is sufficient evidence of record to determine whether the Veteran is entitled to the benefit sought on appeal. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and an examination relevant to the applicable rating criteria.  Moreover, in the absence of a current disability as in the case of the Veteran's unspecified respiratory condition claim, there is no reasonable possibility that a nexus opinion can substantiate the claim. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran is seeking entitlement to service connection for a respiratory condition of an unspecified nature.  He claims that he worked in the motor pool for most of his military career, exposing him to diesel fumes and asbestos, which can lead to respiratory problems.  His service records confirm that he had service in the field of vehicle mechanics and equipment repair.

The Veteran's service treatment records and post-service medical records are negative for any evidence of a chronic respiratory disability.  More currently, the Veteran has been treated occasionally for acute bronchitis infections and upper respiratory infections.

The Veteran was provided with a VA examination in September 2014, with an opinion in November 2014.  The VA examiner, upon reviewing the claims file and conducting a subjective interview, determined that the Veteran did not have any currently diagnosed respiratory conditions.  As such, the examiner did not provide any opinion regarding nexus.

Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an unspecified respiratory condition.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed respiratory condition.  Rather, the Veteran's post-service records only indicate treatment occasionally for acute bronchitis infections and upper respiratory infections.  There is no indication in any medical findings that the Veteran has ever been diagnosed with any chronic respiratory disorders.

The only other evidence in the claims file supporting the existence of a disability manifested by a respiratory condition is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or pulmonary medicine more particularly, and that he is merely speculating as to whether he has such a current disability.  In this regard, he is not competent to diagnose a disability manifested by a respiratory condition, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by a respiratory condition is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by a respiratory condition, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for an unspecified respiratory condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for an unspecified respiratory condition is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated. 

Sleep Apnea

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  His service treatment records are negative for obstructive sleep apnea.

Post-service medical records reflect that the Veteran was diagnosed with sleep apnea in September 1996.  Per an October 1996 VA treatment record, the Veteran was diagnosed with sleep apnea after developing difficulty breathing following a thyroidectomy. 

The Veteran was provided with a VA examination in September 2014 and opinion in November 2014.  Upon review of the claims file and subjective interview, the examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner noted that the Veteran reported that he had "had snoring and apnea beginning in approx[imately] [the] late 80's and admits that there are no records since he did not bring it to his doctor's attention."  The examiner opined that the Veteran's sleep apnea was less likely than not related to military service.  In support, it was provided that there was no treatment or diagnosis of such condition in military service or within one year of military service, as the Veteran was not diagnosed until 1996.  

The Court of Appeals for Veterans Claims (Court) has found that an examination is inadequate where the examiner solely relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37   (Fed. Cir. 2006).  Here, the opinion rendered suggests that the VA examiner solely relied on the absence of treatment records to conclude that there was no nexus between the Veteran's claimed disability and service.  As such, upon remand the claims file should be returned to the VA examiner who conducted the September 2014 VA examination for an addendum opinion.  



Hypertension

The Veteran is seeking entitlement to service connection for hypertension.

There is no evidence that the Veteran was diagnosed or treated for hypertension in service or within one year of service.  The Veteran's blood pressure at his April 1992 separation examination was 130/86 mmHg.  The Veteran has indicated that he has had high blood pressure since active duty.

The Veteran was provided with a VA examination in September 2014 and opinion in November 2014.  Upon review of the claims file and subjective interview, the examiner diagnosed the Veteran with hypertension.  The examiner opined that the Veteran's hypertension was less likely than not related to military service.  In support, it was provided that there was no treatment or diagnosis of such condition in military service or within one year of military service.  

The Board, however, recognizes that in lay statements provided in November 2009, it was also the Veteran's contention that in-service exposure to asbestos and chemicals, to include Agent Orange, as a result of his duties as a mechanic caused his hypertension.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  As VA has already sought a medical opinion, it is now obligated to ensure that an opinion is procured that adequately addresses the Veteran's theories of entitlement.  As noted above, the Veteran's service records confirm that he had service in the field of vehicle mechanics and equipment repair.  Also, the Veteran is presumed to have been exposed to herbicides during his military service as he has verified service in the Republic of Vietnam.  As such, upon remand the claims file should be returned to the VA examiner who conducted the September 2014 VA examination for an addendum opinion.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since service, including hypertension which he contends he has had since active duty. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, return the claims file to the examiner who conducted the September 2014 VA examination for the Veteran's sleep apnea.  If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The file, to include a complete copy of the REMAND, must be made available to the examiner.  

In light of the Veteran's report on VA examination in September 2014 that he had "had snoring and apnea beginning in approx[imately] [the] late 80's . . . [but there are] no records since he did not bring it to his doctor's attention," is it at least as likely as not (50 percent probability or more) given the nature of sleep apnea that his currently diagnosed sleep apnea had its onset in service or is otherwise etiologically related to his military service even though it was not diagnosed until after service.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, return the claims file to the examiner who conducted the September 2014 VA examination for the Veteran's hypertension.  If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The file, to include a complete copy of the REMAND, must be made available to the examiner. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed hypertension is etiologically related to the Veteran's in-service (i) asbestos and diesel fluids exposure (as a result of his duties as a mechanic) and (ii) herbicides exposure (as a result of service in the Republic of Vietnam).  In forming the opinion, please be advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure. The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is in light of the 2010 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


